850 F.2d 689Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Curtis MILLER, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA;  Guilford County;  Guilford CountySheriff's Department;  Guilford County DistrictAttorney's Office;  Guilford CountyDepartment of Social Services,Defendants-Appellees.
No. 87-7748.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 24, 1988.Decided:  June 22, 1988.

Michael Curtis Miller, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General;  Robert Harrison Sasser, III, Womble, Carlyle, Sandridge & Rice;  William B. Trevorrow, County Attorney, for appellees.
Before JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Appellant's motion for appointment of counsel is denied.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Miller v. State of North Carolina, C/A No. 86-462-G (M.D.N.C. Oct. 5, 1987).


2
AFFIRMED.